Exhibit 10.6

February 25, 2014

The Royal Bank of Scotland plc

600 Washington Blvd

Stamford, CT 06901

 

Re: Waiver and Amendment to the Amended and Restated Letter of Credit Agreement
dated as of June 24, 2011 (this “Waiver”)

Ladies and Gentlemen:

Reference is made to the Amended and Restated Letter of Credit Agreement dated
as of June 24, 2011 among UTi Worldwide Inc., an international business company
incorporated under the laws of the British Virgin Islands with IBC No. 141257
(the “Company”), each of the Subsidiary Guarantors party thereto, and The Royal
Bank of Scotland plc (as assignee of The Royal Bank of Scotland N.V. pursuant to
an assignment effective as of June 10, 2013, by and among The Royal Bank of
Scotland N.V., as assignor, and The Royal Bank of Scotland plc, as assignee), in
its capacity as Issuing Bank (the “Lender”), as amended pursuant to that certain
First Amendment Agreement dated as of June 5, 2013, that certain Second
Amendment Agreement dated as of September 5, 2013 and that certain Third
Amendment Agreement dated as of December 5, 2013 (the “Existing Credit
Agreement”). The Existing Credit Agreement, as amended hereby, is referred to
herein as the Credit Agreement

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company requests the waiver and amendment of certain
provisions of the Credit Agreement as hereinafter provided.

Upon your acceptance hereof in the manner hereinafter provided and upon
satisfaction of all conditions to the effectiveness hereof, this Waiver shall
constitute a contract between us waiving compliance by the Company with certain
provisions of the Credit Agreement, but only in the respects hereinafter set
forth and only after the conditions set forth in Section 4 have been satisfied.

SECTION 1. WAIVER.

For the period beginning on January 31, 2014 and ending on April 15, 2014 (the
“Waiver Period”), the Lender hereby waives:

(i) any failure of the Company to be in compliance with the covenants set forth
in Section 10.3 and 10.12 of the Credit Agreement, and with (x) any other
provision of the Credit Agreement as a result of the Company’s failure to be in
compliance with Section 10.3 and 10.12 of the Credit Agreement, and (y) any
provision or covenant of the Credit Agreement which would be impacted by or
otherwise breached by the Capital Markets Transactions (as defined below) so
long as the proceeds thereof are used as set forth below;



--------------------------------------------------------------------------------

(ii) the failure to provide timely notice of any Default or Event of Default
described in (i) above pursuant to Section 7.1(d) of the Credit Agreement; and

(iii) subject to the cash collateral being provided in full in accordance with
Section 2 of this Waiver, any obligation of the Company to pay interest at the
increased rate provided for in Section 3.4(c) of the Credit Agreement during the
Waiver Period.

Effective as of April 16, 2014, such waiver shall be null and void retroactive
to January 31, 2014.

Notwithstanding the foregoing, during the Waiver Period until the Payoff
Conditions (as defined below) are satisfied, the Company will not, and will not
permit any Subsidiary to, take any actions which would be prohibited under the
Credit Agreement during a Default or Event of Default; provided that the
foregoing will not apply to or prohibit (provided that there would not otherwise
exist any other Default or Event of Default under the Credit Agreement):

(i) any action related to the issuance by the Company of a combination of
preferred stock and convertible notes in registered offerings or private
placements (collectively, the “Capital Markets Transactions”) where a portion of
the proceeds from such Capital Markets Transactions will be used (x) as cash
collateral to fully collateralize all Letters of Credit issued by the Lender
pursuant to the Credit Agreement and (y) to prepay the Notes in full in
accordance with Section 8.2 of the 2011 Note Purchase Agreement;

(ii) Liens incurred during the Waiver Period pursuant to Section 10.5(n)
securing an aggregate principal amount of Indebtedness not to exceed
$20,000,000;

(iii) Indebtedness incurred during the Waiver Period pursuant to Section 10.6(m)
in an aggregate principal amount not to exceed $25,000,000; and

(iv) asset sales in an amount not to exceed $15,000,000 during the Waiver Period
pursuant to Section 10.8(c).

SECTION 2. COVENANTS.

No later than the date that is the date of the payment in full of the Notes
Financing Agreements (but no later than the date that is 10 Business Days after
the consummation of the Capital Markets Transactions), the Company shall do the
following (collectively, the “Payoff Conditions”):

(a) (1) make a payment to the Lender in an interest-bearing account with the
Lender (or one of its Affiliates) to fully cash collateralize all Letters of
Credit issued by the Lender pursuant to the Credit Agreement, (2) execute and
deliver a security document with respect to such account, in form and substance
reasonably satisfactory to the Issuing Bank for which the cash collateral is
provided, creating a first ranking security interest over such account and
(3) provide customary legal opinions with respect to such security interest; and

 

2



--------------------------------------------------------------------------------

(b) repay in full all amounts outstanding under the Company’s overdraft facility
with the Lender (or one of its Affiliates) and terminate all commitments
thereunder.

Until the Payoff Conditions are met, the Company shall deliver to the Lender no
later than four Business Days after the end of applicable reporting period, a
report describing in sufficient detail, the aging of receivables and the cash
balances of the Company and its subsidiaries for the 2-week period ended Friday,
March 14, 2014 and each second Friday thereafter.

Upon the satisfaction of the Payoff Conditions, the Credit Agreement shall be
terminated and all obligations of the Company thereunder (other than contingent
indemnification obligations for which no claim or demand has been made and the
fees required pursuant to Section 3.4 of the Credit Agreement) satisfied with no
further action required; provided that Section 3.4 , Section 3.9, Section 13,
Section 16.1 and Section 16.2 of the Credit Agreement shall survive such
termination and Section 23 shall survive until all Guaranteed Obligations have
been fully and finally performed and indefeasibly paid.

SECTION 3. AMENDMENTS.

Section 10 of the Existing Credit Agreement is hereby amended by inserting the
following additional covenant:

Section 10.17. Payments of Certain Indebtedness. The Company will not, nor will
it permit any Subsidiary or any Affiliate to, prepay or incur net reductions in
any Global Credit Facility during the Waiver Period.

Schedule B of the Existing Credit Agreement is hereby amended by inserting the
following additional definitions:

“Waiver Period” is defined in that certain Waiver and Amendment dated
February 25, 2014 to this Amended and Restated Credit Agreement dated as of
June 24, 2011 of UTi Worldwide Inc.

SECTION 4. CONDITIONS PRECEDENT.

This Waiver shall not become effective until, and shall become effective on, the
business day when each of the following conditions shall have been satisfied:

(a) The Lender shall have received this Waiver, duly executed by each Obligor.

(b) The Lender shall have consented to this Waiver as evidenced by its execution
hereof.

(c) The representations and warranties of the Obligors set forth in Section 5
hereof shall be true and correct in all material respects as of the date of the
execution and delivery of this Waiver.

 

3



--------------------------------------------------------------------------------

(d) The Obligors shall have paid the fees and disbursements of the Lender’s
special counsel, Milbank, Tweed, Hadley & McCloy, LLP, incurred in connection
with the negotiation, preparation, execution and delivery of this Waiver and the
transactions contemplated hereby which fees and disbursements are reflected in
the statement of such special counsel delivered to the Company at the time of
the execution and delivery of this Waiver.

(e) All corporate and other proceedings in connection with the transactions
contemplated by this Waiver and all documents and instruments incident to such
transactions shall be satisfactory to you and your special counsel, and you and
your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.

(f) The Lender shall have received a fully executed copy of the letter agreement
dated on or about the date hereof among the Company, each of the Subsidiary
Guarantors party thereto and the holders named therein which waives certain
provisions of the Note Purchase Agreement, dated as of January 25, 2013, in a
form which is satisfactory in form and substance to the Lender (the “Waiver to
Prudential Note Purchase Agreement”).

(g) The Lender shall have received a fully executed copy of the letter dated on
or about the date hereof from Commerzbank Aktiengesellschaft to the Company
which waives certain provisions of the Agreement relating to Credit Facility
dated January 25, 2013, in a form which is satisfactory in form and substance to
the Lender (the “Waiver to Commerzbank Facility”).

(h) The Lender shall have received a fully executed copy of the letter agreement
dated on or about the date hereof between Nedbank Limited, acting through its
London Branch, and the Company which waives certain provisions of the Amended
and Restated Letter of Credit and Cash Draw Agreement, dated as of June 24,
2011, in a form which is satisfactory in form and substance to the Lender (the
“Waiver to Nedbank Facility”).

(i) The Lender shall have received a fully executed copy of the letter agreement
dated on or about the date hereof between Bank of the West and the Company which
waives certain provisions of the Credit Agreement dated as of June 24, 2011, in
a form which is satisfactory in form and substance to the Lender (the “Waiver to
Bank of the West Facility”).

(j) The Lender shall have received a non-refundable amendment fee, which shall
be fully earned when paid, calculated as a percentage of the maximum exposure of
the Lender under all Letters of Credit issued by the Lender pursuant to the
Credit Agreement; provided that the percentage received by the Lender shall be
equal to the highest percentage of any fee received by any other lender under
the Global Credit Facilities in connection with the Waiver to Prudential Note
Purchase Agreement, the Waiver to Commerzbank Facility, the Waiver to Nedbank
Facility or the Waiver to Bank of the West Facility.

 

4



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Obligor, jointly and severally, hereby represents and warrants that as of
the date hereof and as of the date of execution and delivery of this Waiver:

(a) Each Obligor is duly organized and validly existing under the laws of its
jurisdiction of organization.

(b) This Waiver and the transactions contemplated hereby are within the
corporate powers of each Obligor, have been duly authorized by all necessary
corporate action on the part of each Obligor and this Waiver has been duly
executed and delivered by each Obligor and constitutes legal, valid and binding
obligations of each Obligor enforceable in accordance with its terms.

(c) Each Obligor represents and warrants that there are no Defaults or Events of
Default under the Credit Agreement, immediately after giving effect to this
Waiver.

(d) The execution, delivery and performance of this Waiver by each Obligor does
not and will not result in a violation of or default under (A) the articles of
association or bylaws of any Obligor, (B) any material agreement to which any
Obligor is a party or by which it is bound or to which any Obligor or any of
their properties is subject, (C) any material order, writ, injunction or decree
binding on any Obligor, or (D) any statute, regulation, rule or other law
applicable to any Obligor in any material respect.

(e) No authorization, consent, approval, exemption or action by or notice to or
filing with any court or administrative or governmental body (other than
periodic filings with regulatory authorities, none of which are required to be
filed as of the effective date of this Waiver and all of which the Company
agrees to timely file) is required in connection with the execution and delivery
of this Waiver or the consummation of the transactions contemplated thereby.

(f) No Obligor has paid or agreed to pay any fees or other consideration, or
given any additional security or collateral, or shortened the maturity or
average life of any indebtedness or permanently reduced any borrowing capacity,
in each case, in connection with the obtaining of any consents or approvals in
connection with the transactions contemplated hereby including, without
limitation thereof in connection with the Waiver to the Prudential Note Purchase
Agreement, the Waiver to Commerzbank Facility, the Waiver to Nedbank Facility
and the Waiver to Bank of the West Facility, other than as set forth in such
waivers and the payment of legal fees of counsel to the lenders and agents under
such waivers.

(g) Each Subsidiary of the Company which is a guarantor under the Credit
Agreement as of the date hereof is a Subsidiary Guarantor hereunder.

(h) Schedule I sets forth a complete and correct list of all Indebtedness of (or
the commitment to extend credit to) the Obligors and their Subsidiaries and the
aggregate principal amount outstanding or the maximum exposure thereunder.

 

5



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS.

Section 6.1. Except as amended herein, all terms and provisions of the Existing
Credit Agreement, the Notes, the Subsidiary Guarantee Agreement and related
agreements and instruments are hereby ratified, confirmed and approved in all
respects.

Section 6.2. Any and all notices, requests, certificates and other instruments,
including the Notes, may refer to the “Credit Agreement” without making specific
reference to this Waiver, but nevertheless all such references shall be deemed
to include this Waiver unless the context shall otherwise require.

Section 6.3. This Waiver and all covenants herein contained shall be binding
upon and inure to the benefit of the respective successors and assigns of the
parties hereunder.

Section 6.4. This Waiver shall be governed by and construed in accordance with
New York law excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

Section 6.5. The capitalized terms used in this Waiver shall have the respective
meanings specified in the Credit Agreement unless otherwise herein defined, or
the context hereof shall otherwise require.

Section 6.6. The execution hereof by the Lender shall constitute a contract
among the Obligors and the Lender for the uses and purposes hereinabove set
forth. This Waiver may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

SECTION 7. REINSTATEMENT.

Section 7.1. If at any time any payment of any portion of the Obligations of the
Obligors are rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, or reorganization of the Company, any Obligor or
otherwise, each Obligor’s obligations under the Credit Agreement (as amended
hereby) with respect to that payment shall be reinstated at such time as though
the payment had not been made. If acceleration of the time for payment of any of
the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
the Company, all such amounts otherwise subject to acceleration under the terms
of any agreement relating to the Obligations shall nonetheless be payable by the
other Obligors forthwith on demand by the Lender.

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

Very truly yours,

 

UTi WORLDWIDE INC. By   /s/ Lance E. D’Amico  

 

 

Duly Authorized Signatory

(acting pursuant to, and in accordance with, an empowering resolution of the
Board of Directors of UTi Worldwide Inc.)

UTI (AUST) PTY LIMITED

UTI BELGIUM N.V.

UTI LOGISTICS N.V.

UTI NETWORKS LIMITED

UTI, CANADA, INC.

UTI CANADA CONTRACT LOGISTICS INC.

UTI DEUTSCHLAND GMBH

UTI (HK) LIMITED

UTI GLOBAL SERVICES B.V.

UTI NEDERLAND B.V.

UTI TECHNOLOGY SERVICES PTE. LTD.

UTI WORLDWIDE (SINGAPORE) PTE LTD

SERVICIOS LOGISTICOS INTEGRADOS SLI SA

UTI IBERIA S.A.

UTI WORLDWIDE (UK) LIMITED

UTI INVENTORY MANAGEMENT SOLUTIONS INC.

CONCENTREK, INC.

INTRANSIT, INC.

MARKET TRANSPORT, LTD.

SAMMONS TRANSPORTATION, INC.

UTI, UNITED STATES, INC.

UTI INTEGRATED LOGISTICS, LLC

KABUSHIKI KAISHA UTI

By   /s/ Lance E. D’Amico  

 

  Authorized Signatory

 

7



--------------------------------------------------------------------------------

GODDARD COMPANY LIMITED

PYRAMID FREIGHT (PROPRIETARY) LIMITED

UTI INTERNATIONAL INC.

By   /s/ Lance E. D’Amico  

 

 

Duly Authorized Signatory

(acting pursuant to, and in accordance with, an empowering resolution of the
Board of Directors of UTi Worldwide Inc.)

 

8



--------------------------------------------------------------------------------

This foregoing Waiver is hereby accepted and agreed to as of the date aforesaid.

 

THE ROYAL BANK OF SCOTLAND PLC,

as Issuing Bank

By   /s/ Joseph Soler  

 

  Name: Joseph Soler   Title: MD

 

9